The Vice-Chancellor :
I am inclined to think that the lis pendens operated as a constructive notice to the defendant, Van Amburgh, when he claims to have purchased and paid for the furniture, and that he cannot hold it against the judgment creditor of Tysen, his vendor, who had, at the time, acquired at least an equitable lien upon it from the moment of filing his bill in this court. But, without expressing a definite opinion on this point, which, perhaps, is not a decided one: Murray v. Lilburn, 2 J. C. R. 444, I am of opinion that if the defendant, Van Amburgh, would claim to be a bona fide purchaser without notice, he must set up the fact by answer or plea, and cannot avail himself *30of it on a demurrer to this supplemental bill : Galatian v. Erwin, Hopk. 48 ; S. C. 8 Cowen’s K 361.
Demurrer overruled, with costs; and defendant is to answer within twenty days.